UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) ( Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: May 31, 2013 Item 1.Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK – 90.2% AUSTRALIA – 1.9% Adelaide Brighton Ltd. $ Alumina Ltd.* Arrium Ltd. Asciano Ltd. ASX Ltd. Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd. BHP Billiton Ltd. - ADR Bradken Ltd. Brambles Ltd. Caltex Australia Ltd. CFS Retail Property Trust - REIT Challenger Ltd.* Commonwealth Bank of Australia Computershare Ltd. CSL Ltd. Dexus Property Group - REIT Downer EDI Ltd. DUET Group Fairfax Media Ltd. Fortescue Metals Group Ltd. Goodman Group - REIT GPT Group - REIT GrainCorp Ltd. - Class A Incitec Pivot Ltd. Insurance Australia Group Ltd. JB Hi-Fi Ltd.* Leighton Holdings Ltd. Lend Lease Group Lynas Corp. Ltd.* Macquarie Group Ltd. Mirvac Group - REIT Myer Holdings Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Primary Health Care Ltd. Qantas Airways Ltd.* Ramsay Health Care Ltd. Regis Resources Ltd.* Rio Tinto Ltd. Santos Ltd. Seven West Media Ltd. Sims Metal Management Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) Sonic Healthcare Ltd. $ Spark Infrastructure Group Stockland - REIT Suncorp Group Ltd. Tabcorp Holdings Ltd. Tatts Group Ltd. Telstra Corp. Ltd. Transfield Services Ltd. Wesfarmers Ltd. Westfield Group - REIT Westfield Retail Trust - REIT Westpac Banking Corp. Woodside Petroleum Ltd. Woolworths Ltd. 3,185,154 AUSTRIA – 0.1% CA Immobilien Anlagen A.G.* Conwert Immobilien Invest S.E. Oesterreichische Post A.G. Wienerberger A.G. 155,439 BELGIUM – 0.5% Ackermans & van Haaren N.V. Anheuser-Busch InBev N.V. Befimmo SCA Sicafi - REIT* Cofinimmo - REIT* Colruyt S.A. D'Ieteren N.V. S.A. Delhaize Group S.A. Solvay S.A. ThromboGenics N.V.* 779,034 BERMUDA – 2.6% African Minerals Ltd.* Aircastle Ltd.1 Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd.1 Bunge Ltd. BW Offshore Ltd. Cheung Kong Infrastructure Holdings Ltd. Continental Gold Ltd.* Endurance Specialty Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) BERMUDA (Continued) Energy XXI Bermuda Ltd. $ Esprit Holdings Ltd. Everest Re Group Ltd. First Pacific Co., Ltd. Giordano International Ltd. GOME Electrical Appliances Holding Ltd.* Gulf Keystone Petroleum Ltd.* Helen of Troy Ltd.* Hiscox Ltd. Marvell Technology Group Ltd.1 Noble Group Ltd. NWS Holdings Ltd. Orient Overseas International Ltd. Orient-Express Hotels Ltd. - Class A* Petra Diamonds Ltd.* Platinum Underwriters Holdings Ltd. Signet Jewelers Ltd. Validus Holdings Ltd.1 VTech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. 4,296,001 BRAZIL – 2.3% CCR S.A.* Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Cia Energetica de Minas Gerais - ADR Cia Hering Cielo S.A. Companhia de Bebidas das Americas (AmBev) - ADR CPFL Energia S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A.* Light S.A. Localiza Rent a Car S.A.* MMX Mineracao e Metalicos S.A.* Natura Cosmeticos S.A. Raia Drogasil S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR Tractebel Energia S.A.* 3,835,773 CANADA – 2.8% Advantage Oil & Gas Ltd.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Aecon Group, Inc. $ AGF Management Ltd. - Class B Agnico Eagle Mines Ltd. Agrium, Inc. Aimia, Inc. Alacer Gold Corp. Allied Properties REIT - REIT ARC Resources Ltd. Artis REIT - REIT Astral Media, Inc. - Class A Atco Ltd. - Class I Athabasca Oil Corp.* Aurizon Mines Ltd.* Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* Baytex Energy Corp. Boardwalk REIT - REIT Bonavista Energy Corp. Bonterra Energy Corp. Brookfield Asset Management, Inc. - Class A Brookfield Office Properties, Inc. Calloway REIT - REIT Canaccord Financial, Inc. Canadian Apartment Properties REIT - REIT Canadian Energy Services & Technology Corp. Canadian Imperial Bank of Commerce Canadian National Railway Co. Canadian Natural Resources Ltd. Canadian Pacific Railway Ltd. Canadian REIT - REIT Capstone Infrastructure Corp. Capstone Mining Corp.* Celestica, Inc.* CI Financial Corp. Cineplex, Inc. CML HealthCare, Inc. Colossus Minerals, Inc.* Cominar REIT - REIT Connacher Oil and Gas Ltd.* Corus Entertainment, Inc. Crescent Point Energy Corp. Davis + Henderson Corp. Dominion Diamond Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Dream Unlimited Corp. - Class A* $ Dundee Corp. - Class A* Dundee REIT - Class A - REIT Eldorado Gold Corp. Empire Co., Ltd. Enerflex Ltd. Enerplus Corp. Ensign Energy Services, Inc. Extendicare, Inc. First Capital Realty, Inc. FirstService Corp.* Fortuna Silver Mines, Inc.* Franco-Nevada Corp. Freehold Royalties Ltd. Gabriel Resources Ltd.* Genivar, Inc. Genworth MI Canada, Inc. Gibson Energy, Inc. Goldcorp, Inc. Great-West Lifeco, Inc. Guyana Goldfields, Inc.* H&R REIT - REIT HudBay Minerals, Inc. Husky Energy, Inc. IGM Financial, Inc. Imperial Metals Corp.* Imperial Oil Ltd. Industrial Alliance Insurance & Financial Services, Inc. Innergex Renewable Energy, Inc. InnVest REIT - REIT Jean Coutu Group PJC, Inc. - Class A Keyera Corp. Killam Properties, Inc. Kinross Gold Corp. Laurentian Bank of Canada Linamar Corp. Lions Gate Entertainment Corp.*1 Loblaw Cos. Ltd. MacDonald Dettwiler & Associates Ltd. Magna International, Inc. Major Drilling Group International Manitoba Telecom Services, Inc. Maple Leaf Foods, Inc. MEG Energy Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Methanex Corp. $ Morguard REIT - REIT Mullen Group Ltd. Nevsun Resources Ltd. New Gold, Inc.* North West Co., Inc. Northern Property REIT - REIT Northland Power, Inc. OceanaGold Corp.* Onex Corp. Open Text Corp. Osisko Mining Corp.* Parkland Fuel Corp. Pason Systems, Inc. Penn West Petroleum Ltd. Petrominerales Ltd. Power Corp. of Canada Pretium Resources, Inc.* Quebecor, Inc. - Class B Reitmans Canada Ltd. - Class A RioCan REIT - REIT Ritchie Bros Auctioneers, Inc. Rogers Communications, Inc. - Class B Romarco Minerals, Inc.* RONA, Inc. Royal Bank of Canada Savanna Energy Services Corp. Shaw Communications, Inc. - Class B ShawCor Ltd. Sherritt International Corp. Silver Standard Resources, Inc.* Silver Wheaton Corp. SNC-Lavalin Group, Inc. Sun Life Financial, Inc. Suncor Energy, Inc. Superior Plus Corp. Talisman Energy, Inc. Taseko Mines Ltd.* Teck Resources Ltd. Tesco Corp.* Torex Gold Resources, Inc.* Toronto-Dominion Bank Tourmaline Oil Corp.* TransCanada Corp. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Transcontinental, Inc. - Class A $ TransForce, Inc. TransGlobe Energy Corp.* Trinidad Drilling Ltd. Turquoise Hill Resources Ltd.* Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.* Vermilion Energy, Inc. Wajax Corp. Whitecap Resources, Inc. Wi-Lan, Inc. Yamana Gold, Inc. 4,791,625 CAYMAN ISLANDS – 0.5% AAC Technologies Holdings, Inc. ASM Pacific Technology Ltd. Belle International Holdings Ltd. Fresh Del Monte Produce, Inc. Geely Automobile Holdings Ltd. Polarcus Ltd.* Sands China Ltd. Tencent Holdings Ltd. Tingyi Cayman Islands Holding Corp. Wynn Macau Ltd. 865,600 CHILE – 1.0% Banco Santander Chile - ADR Cencosud S.A. Enersis S.A. - ADR S.A.C.I. Falabella Sociedad Quimica y Minera de Chile S.A. - ADR 1,720,805 CHINA – 0.5% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H Tsingtao Brewery Co., Ltd. - Class H Zhuzhou CSR Times Electric Co., Ltd. - Class H Zijin Mining Group Co., Ltd. - Class H 790,008 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CURACAO – 0.1% Orthofix International N.V.* $ DENMARK – 0.2% GN Store Nord A/S NKT Holding A/S Pandora A/S Sydbank A/S* Topdanmark A/S* 316,810 FINLAND – 0.3% Citycon OYJ* Huhtamaki OYJ Metso OYJ Orion OYJ - Class B Ramirent OYJ Sponda OYJ Tieto OYJ YIT OYJ 519,206 FRANCE – 1.8% Alten S.A.* AXA S.A. BNP Paribas S.A. Cie Generale des Etablissements Michelin Danone S.A. Derichebourg S.A.* Essilor International S.A. Groupe Eurotunnel S.A. Kering Klepierre - REIT Maurel & Prom Nigeria S.A.* Nexity S.A.* PagesJaunes Groupe* Plastic Omnium S.A. Renault S.A. Safran S.A. Sanofi Societe BIC S.A. Societe Generale S.A. 98 Societe Immobiliere de Location pour l'Industrie et le Commerce (SILIC) - REIT Technicolor S.A.* Teleperformance Total S.A. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) FRANCE (Continued) UBISOFT Entertainment* $ 3,069,682 GERMANY – 1.8% Adidas A.G. Alstria Office REIT A.G. - REIT* Balda A.G. BASF S.E. Bayer A.G. Bayerische Motoren Werke A.G. BayWa A.G.* Bertrandt A.G. Continental A.G. Deutsche Bank A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G.* Deutsche Post A.G. Deutsche Wohnen A.G. Drillisch A.G. Duerr A.G. Freenet A.G.* Fuchs Petrolub A.G. Gesco A.G. Gildemeister A.G.* Grammer A.G. GSW Immobilien A.G. Hannover Rueckversicherung S.E. HeidelbergCement A.G. Heidelberger Druckmaschinen A.G.* Hochtief A.G. IVG Immobilien A.G.* Merck KGaA Muenchener Rueckversicherungs A.G. Nordex S.E.* Stada Arzneimittel A.G. Suedzucker A.G. Symrise A.G. TAG Immobilien A.G. 2,956,376 HONG KONG – 0.7% AIA Group Ltd. Cheung Kong Holdings Ltd. China Mobile Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) HONG KONG (Continued) China Resources Enterprise Ltd. $ CLP Holdings Ltd. Galaxy Entertainment Group Ltd.* Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. Hong Kong & China Gas Co., Ltd. Hong Kong Exchanges and Clearing Ltd. Hopewell Holdings Ltd. Hutchison Whampoa Ltd. Link REIT - REIT New World Development Co., Ltd. PCCW Ltd. Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd. Sun Art Retail Group Ltd. Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Techtronic Industries Co. Television Broadcasts Ltd. Wharf Holdings Ltd. Wheelock & Co., Ltd. Wing Hang Bank Ltd. 1,184,243 INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 0.8% Bank Central Asia Tbk P.T. Bank Mandiri Persero Tbk P.T. Indo Tambangraya Megah Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Telekomunikasi Indonesia Persero Tbk P.T. 1,327,170 IRELAND – 0.9% Accenture PLC - Class A1 Alkermes PLC* Eaton Corp. PLC Ingersoll-Rand PLC1 James Hardie Industries PLC Seagate Technology PLC1 1,581,193 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) ISRAEL – 0.0% Clal Industries Ltd. $ Gazit-Globe Ltd. Oil Refineries Ltd.* Osem Investments Ltd. Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Strauss Group Ltd. 70,891 ITALY – 0.6% Assicurazioni Generali S.p.A. Banca Generali S.p.A. Banca Popolare dell'Emilia Romagna Scrl* Beni Stabili S.p.A. - REIT Brembo S.p.A. De'Longhi S.p.A. Enel S.p.A. Eni S.p.A. ERG S.p.A. Impregilo S.p.A. Indesit Co. S.p.A. Prysmian S.p.A. Recordati S.p.A. Safilo Group S.p.A.* Salvatore Ferragamo Italia S.p.A. Sorin S.p.A.* UniCredit S.p.A. 1,036,937 JAPAN – 5.5% 77 Bank Ltd. Access Co., Ltd.* 42 Accordia Golf Co., Ltd. 11 Advance Residence Investment Corp. - REIT Aiful Corp.* Ajinomoto Co., Inc. Alfresa Holdings Corp.* Aoyama Trading Co., Ltd. Arcs Co., Ltd.* Arnest One Corp. Astellas Pharma, Inc. Avex Group Holdings, Inc.* Awa Bank Ltd.* Canon Marketing Japan, Inc. Canon, Inc. Capcom Co., Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Central Japan Railway Co. $ Century Tokyo Leasing Corp. Chiyoda Co., Ltd. Chiyoda Corp. Chubu Electric Power Co., Inc. Chugai Pharmaceutical Co., Ltd. Chugoku Marine Paints Ltd. CKD Corp. Cocokara Fine, Inc. Colowide Co., Ltd.* Dai Nippon Printing Co., Ltd. Daibiru Corp. Daifuku Co., Ltd.* Daiichi Sankyo Co., Ltd. Daiichikosho Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd.* Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. 3 Daiwahouse Residential Investment Corp. - REIT Denki Kagaku Kogyo KK* DIC Corp. Earth Chemical Co., Ltd.* East Japan Railway Co. FP Corp.* 2 Frontier Real Estate Investment Corp. - REIT* Fuji Electric Co., Ltd. Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co., Ltd. Fuji Oil Co., Ltd.* Fuji Seal International, Inc.* Fuji Soft, Inc.* Fukuoka Financial Group, Inc. 1 Fukuoka REIT Co. - REIT* Fukuyama Transporting Co., Ltd.* Fuyo General Lease Co., Ltd.* 40 Geo Holdings Corp.* 1 Global One Real Estate Investment Corp. - REIT* GMO internet, Inc.* Godo Steel Ltd.* Goldcrest Co., Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Gulliver International Co., Ltd. $ 1 Hankyu REIT, Inc. - REIT Haseko Corp.* Heiwa Real Estate Co., Ltd.* 4 Heiwa Real Estate REIT, Inc. - REIT Higo Bank Ltd. Hino Motors Ltd. HIS Co., Ltd.* Hogy Medical Co., Ltd. Hokkoku Bank Ltd. Hokuetsu Kishu Paper Co., Ltd. Honda Motor Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd.* IHI Corp. Iino Kaiun Kaisha Ltd. 1 Industrial & Infrastructure Fund Investment Corp. - REIT Iseki & Co., Ltd. Isuzu Motors Ltd. IT Holdings Corp.* ITOCHU Corp. Itoham Foods, Inc.* Iwatani Corp.* J Front Retailing Co., Ltd.* Jaccs Co., Ltd.* Japan Airport Terminal Co., Ltd.* 2 Japan Excellent, Inc. - REIT* 1 Japan Logistics Fund, Inc. - REIT 2 Japan Real Estate Investment Corp. - REIT 4 Japan Retail Fund Investment Corp. - REIT Japan Tobacco, Inc. JFE Holdings, Inc. JGC Corp. JSR Corp. Juroku Bank Ltd.* JX Holdings, Inc. Kagoshima Bank Ltd. Kaken Pharmaceutical Co., Ltd. Kandenko Co., Ltd.* Kansai Electric Power Co., Inc.* Kao Corp. Keisei Electric Railway Co., Ltd.* Keiyo Bank Ltd.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 3 Kenedix Realty Investment Corp. - REIT $ 18 Kenedix, Inc.* Kirin Holdings Co., Ltd. Kiyo Holdings, Inc. Koito Manufacturing Co., Ltd. Kokuyo Co., Ltd.* Komori Corp. Konica Minolta, Inc. Krosaki Harima Corp. KYORIN Holdings, Inc.* Leopalace21 Corp.* LIXIL Group Corp. Maeda Road Construction Co., Ltd.* Mandom Corp.* Marui Group Co., Ltd. Matsui Securities Co., Ltd.* Matsumotokiyoshi Holdings Co., Ltd.* Mazda Motor Corp.* Medipal Holdings Corp.* Megane TOP Co., Ltd.* Meitec Corp. 2 MID REIT, Inc. - REIT* Mitsubishi Chemical Holdings Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui Fudosan Co., Ltd. Miura Co., Ltd.* Mizuho Financial Group, Inc. Modec, Inc. 11 Monex Group, Inc. 2 Mori Hills REIT Investment Corp. - REIT* 2 Mori Trust Sogo REIT, Inc. - REIT Morinaga Milk Industry Co., Ltd. Moshi Moshi Hotline, Inc.* MS&AD Insurance Group Holdings Musashino Bank Ltd.* Namco Bandai Holdings, Inc. Nanto Bank Ltd.* NEC Corp. NEC Networks & System Integration Corp.* NET One Systems Co., Ltd.* Nichias Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Nihon Unisys Ltd.* $ 2 Nippon Accommodations Fund, Inc. - REIT* 2 Nippon Building Fund, Inc. - REIT Nippon Express Co., Ltd. Nippon Paint Co., Ltd. Nippon Telegraph & Telephone Corp. Nishimatsu Construction Co., Ltd.* Nissan Chemical Industries Ltd. Nissha Printing Co., Ltd.* NKSJ Holdings, Inc. Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 1 Nomura Real Estate Residential Fund, Inc. - REIT 48 NTT DOCOMO, Inc. Obayashi Corp. Ogaki Kyoritsu Bank Ltd.* Oji Holdings Corp. Okinawa Electric Power Co., Inc. Okumura Corp. Omron Corp. Orient Corp.* ORIX Corp. 15 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. PanaHome Corp. Panasonic Corp.* Pioneer Corp.* Point, Inc. Pola Orbis Holdings, Inc. 2 Premier Investment Corp. - REIT Press Kogyo Co., Ltd.* Rengo Co., Ltd. Resona Holdings, Inc. Resorttrust, Inc.* Rohm Co., Ltd. Round One Corp.* Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd. Sangetsu Co., Ltd. Sanwa Holdings Corp. Secom Co., Ltd. Seiko Holdings Corp. Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Sekisui House Ltd. $ 1 Sekisui House SI Investment Co. - REIT Senko Co., Ltd. Senshu Ikeda Holdings, Inc.* Seven & I Holdings Co., Ltd. Shiga Bank Ltd.* Shima Seiki Manufacturing Ltd.* Shimamura Co., Ltd.* Shin-Etsu Chemical Co., Ltd. Shindengen Electric Manufacturing Co., Ltd.* Shinko Plantech Co., Ltd.* Shinmaywa Industries Ltd.* Shinsei Bank Ltd. Shionogi & Co., Ltd. Showa Corp.* Softbank Corp. Sojitz Corp. Sony Financial Holdings, Inc. Sotetsu Holdings, Inc.* Sumitomo Chemical Co., Ltd. Sumitomo Forestry Co., Ltd. Sumitomo Light Metal Industries Ltd.* Sumitomo Metal Mining Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. 80 Sumitomo Real Estate Sales Co., Ltd.* Sumitomo Realty & Development Co., Ltd. Sumitomo Warehouse Co., Ltd. Suzuken Co., Ltd. Suzuki Motor Corp. T&D Holdings, Inc. Tachi-S Co., Ltd.* Tadano Ltd.* Taihei Dengyo Kaisha Ltd.* Taisei Corp. Takasago Thermal Engineering Co., Ltd.* Takashimaya Co., Ltd. Takuma Co., Ltd.* THK Co., Ltd.* Toagosei Co., Ltd.* Toho Holdings Co., Ltd. Tohoku Electric Power Co., Inc.* Tokai Rika Co., Ltd.* Tokai Tokyo Financial Holdings, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 50 Token Corp.* $ Tokio Marine Holdings, Inc. Tokyo Electric Power Co., Inc.* Tokyo Gas Co., Ltd. Tokyo Tatemono Co., Ltd.* Tokyu Land Corp. 2 Tokyu REIT, Inc. - REIT 1 Top REIT, Inc. - REIT Toppan Forms Co., Ltd.* Toshiba Corp. Toshiba Machine Co., Ltd. Toshiba TEC Corp. TOTO Ltd. Toyo Construction Co., Ltd. Toyo Ink SC Holdings Co., Ltd.* Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyota Boshoku Corp. Toyota Motor Corp. Toyota Tsusho Corp. TS Tech Co., Ltd.* Tsuruha Holdings, Inc. TV Asahi Corp.* Ube Industries Ltd. United Arrows Ltd. 22 United Urban Investment Corp. - REIT Universal Entertainment Corp. Wacom Co., Ltd. West Japan Railway Co. Yahoo Japan Corp. Yokohama Rubber Co., Ltd. 3 Yoshinoya Holdings Co., Ltd.* 9,222,044 JERSEY – 0.2% Atrium European Real Estate Ltd. Beazley PLC Centamin PLC* Glencore Xstrata PLC Informa PLC Kentz Corp. Ltd. Regus PLC Wolseley PLC 413,364 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) LUXEMBOURG – 0.0% GAGFAH S.A.* $ MALAYSIA – 2.6% AMMB Holdings Bhd* Axiata Group Bhd CIMB Group Holdings Bhd DiGi.Com Bhd Genting Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Public Bank Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd 4,348,121 MALTA – 0.0% Unibet Group PLC* MEXICO – 0.8% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - ADR Coca-Cola Femsa S.A.B. de C.V. - ADR Grupo Televisa SAB - ADR Wal-Mart de Mexico S.A.B. de C.V. 1,332,301 NETHERLANDS – 1.6% Aalberts Industries N.V. Akzo Nobel N.V. Arcadis N.V. ASML Holding N.V. CSM Eurocommercial Properties N.V. - REIT European Aeronautic Defence and Space Co. N.V. Heineken Holding N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Philips N.V. LyondellBasell Industries N.V. - Class A1 Nieuwe Steen Investments N.V. - REIT Nutreco N.V. PostNL N.V.* STMicroelectronics N.V. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) NETHERLANDS (Continued) Vastned - REIT $ Wereldhave N.V. - REIT 2,679,253 NEW ZEALAND – 0.1% Fletcher Building Ltd. NORWAY – 0.1% DNO International A.S.A.* 93 Fred Olsen Energy A.S.A. Norwegian Air Shuttle A.S.A.* Norwegian Property A.S.A. Petroleum Geo-Services A.S.A. Renewable Energy Corp. A.S.A.* TGS Nopec Geophysical Co. A.S.A. Tomra Systems A.S.A. 192,608 PANAMA – 0.0% Carnival Corp. POLAND – 0.3% Bank Pekao S.A. PGE S.A. Powszechna Kasa Oszczednosci Bank Polski S.A. Powszechny Zaklad Ubezpieczen S.A. 570,443 PUERTO RICO – 0.1% Popular, Inc.* RUSSIAN FEDERATION – 0.5% Gazprom OAO - ADR* Lukoil OAO - ADR MMC Norilsk Nickel OJSC - ADR* Mobile Telesystems OJSC - ADR Rosneft OAO - GDR Tatneft OAO - ADR* 759,905 SINGAPORE – 0.8% Ascendas Real Estate Investment Trust - REIT Avago Technologies Ltd. CapitaCommercial Trust - REIT CapitaLand Ltd. CapitaMall Trust - REIT ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SINGAPORE (Continued) Flextronics International Ltd.* $ Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U Keppel Corp. Ltd. Keppel Land Ltd. Keppel REIT - REIT Olam International Ltd. Oversea-Chinese Banking Corp. Ltd. SATS Ltd. SembCorp Industries Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd. Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd. Suntec Real Estate Investment Trust - REIT United Overseas Bank Ltd. UOL Group Ltd. Venture Corp. Ltd. Wilmar International Ltd. 1,409,941 SOUTH AFRICA – 2.3% ABSA Group Ltd. AngloGold Ashanti Ltd. - ADR Aspen Pharmacare Holdings Ltd. Bidvest Group Ltd. FirstRand Ltd. Harmony Gold Mining Co., Ltd. - ADR Impala Platinum Holdings Ltd. Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. - N Shares Nedbank Group Ltd. Remgro Ltd. Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Tiger Brands Ltd. Vodacom Group Ltd. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA (Continued) Woolworths Holdings Ltd. $ 3,938,542 SOUTH KOREA – 2.1% Amorepacific Corp.* Cheil Industries, Inc. Daelim Industrial Co., Ltd. Daewoo International Corp. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Kangwon Land, Inc. Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Household & Health Care Ltd. LG Uplus Corp.* NHN Corp.* 41 Orion Corp. 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung Techwin Co., Ltd. SK Telecom Co., Ltd. 3,605,167 SPAIN – 0.5% Banco Bilbao Vizcaya Argentaria S.A. Banco Santander SA Ebro Foods S.A. Ence Energia y Celulosa S.A Ferrovial S.A. Gamesa Corp. Tecnologica S.A. Gas Natural SDG S.A. Iberdrola S.A. Obrascon Huarte Lain S.A. Tecnicas Reunidas S.A. Viscofan S.A. 891,718 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SWEDEN – 0.9% Axfood A.B. $ Bilia A.B. - A Shares Castellum A.B. Electrolux A.B. Fabege A.B. Hufvudstaden A.B. - A Shares Intrum Justitia A.B.* Investor A.B. - B Shares Klovern AB Kungsleden A.B. L.E. Lundbergforetagen A.B. - B Shares Loomis A.B. - Class B Meda A.B. - A Shares Nordea Bank A.B. Saab A.B. - Class B Sandvik A.B. SAS A.B.* Svenska Cellulosa A.B. - B Shares Swedish Match A.B. Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B.* 1,583,159 SWITZERLAND – 2.3% ABB Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G. Allreal Holding A.G. Bucher Industries A.G. Forbo Holding A.G. Foster Wheeler A.G.* 85 Georg Fischer A.G.* Givaudan S.A. Helvetia Holding A.G. Logitech International S.A. 57 Mobimo Holding A.G. Nestle S.A. Novartis A.G. OC Oerlikon Corp. A.G. PSP Swiss Property A.G. Roche Holding A.G. Schindler Holding A.G. 39 Sika A.G. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SWITZERLAND (Continued) Sulzer A.G. $ Swiss Prime Site A.G. Transocean Ltd. Valora Holding A.G. 3,860,991 TAIWAN – 1.5% Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. Evergreen Marine Corp. Taiwan Ltd.* Everlight Electronics Co., Ltd.* Far Eastern Department Stores Ltd. Far EasTone Telecommunications Co., Ltd. Hon Hai Precision Industry Co., Ltd. Largan Precision Co., Ltd. Novatek Microelectronics Corp.* Realtek Semiconductor Corp. RichTek Technology Corp. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Uni-President Enterprises Corp.* Wistron Corp.* 2,584,757 THAILAND – 0.7% Advanced Info Service PCL CP ALL PCL PTT Global Chemical PCL PTT PCL Siam Commercial Bank PCL 1,128,998 TURKEY – 0.4% KOC Holding AS Turk Hava Yollari Turk Telekomunikasyon AS Turkcell Iletisim Hizmetleri AS* 613,548 UNITED KINGDOM – 5.0% 3i Group PLC Afren PLC* Amlin PLC Antofagasta PLC Aon PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) ARM Holdings PLC $ Associated British Foods PLC Babcock International Group PLC Barclays PLC Barratt Developments PLC* BBA Aviation PLC Bellway PLC Berkeley Group Holdings PLC* Betfair Group PLC BHP Billiton PLC Bodycote PLC British American Tobacco PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC BT Group PLC Burberry Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Capital & Counties Properties PLC Carillion PLC Centrica PLC Close Brothers Group PLC CSR PLC Daily Mail & General Trust PLC Derwent London PLC - REIT Dixons Retail PLC* Drax Group PLC DS Smith PLC easyJet PLC EnQuest PLC* Firstgroup PLC Genus PLC Go-Ahead Group PLC Grainger PLC Great Portland Estates PLC - REIT Greene King PLC Hammerson PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Home Retail Group PLC HSBC Holdings PLC IG Group Holdings PLC Intermediate Capital Group PLC International Personal Finance PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Intu Properties PLC - REIT $ Investec PLC ITV PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Land Securities Group PLC - REIT Lloyds Banking Group PLC* Londonmetric Property PLC - REIT Marston's PLC Mitchells & Butlers PLC* Mondi PLC Next PLC Ophir Energy PLC* Pace PLC Paragon Group Cos. PLC Pennon Group PLC Persimmon PLC Persimmon PLC - Class B* Premier Farnell PLC Premier Foods PLC* PZ Cussons PLC* QinetiQ Group PLC Reckitt Benckiser Group PLC Rentokil Initial PLC Restaurant Group PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares Schroders PLC SEGRO PLC - REIT Senior PLC Shaftesbury PLC - REIT* SIG PLC Smith & Nephew PLC SOCO International PLC* Spectris PLC Spirent Communications PLC Standard Life PLC TalkTalk Telecom Group PLC Thomas Cook Group PLC* Travis Perkins PLC TUI Travel PLC Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Unilever PLC $ Vesuvius PLC Vodafone Group PLC WH Smith PLC* 57 Whitbread PLC William Hill PLC 8,475,535 UNITED STATES – 42.4% 8x8, Inc.* A Schulman, Inc.1 AAR Corp. Abbott Laboratories Abercrombie & Fitch Co. - Class A1 Activision Blizzard, Inc. Advanced Energy Industries, Inc.* AECOM Technology Corp.* AFC Enterprises, Inc.* Albany International Corp. - Class A Alexandria Real Estate Equities, Inc. - REIT Alexion Pharmaceuticals, Inc.* Alliant Techsystems, Inc. Allstate Corp. Alpha Natural Resources, Inc.*1 Altra Holdings, Inc. Altria Group, Inc.1 AMC Networks, Inc. - Class A* AMERCO American Capital Ltd.* American Eagle Outfitters, Inc.1 American Electric Power Co., Inc. American Financial Group, Inc. American Greetings Corp. - Class A American International Group, Inc.* American States Water Co.1 American Tower Corp. - REIT Ameriprise Financial, Inc. AmerisourceBergen Corp. Amgen, Inc. Anadarko Petroleum Corp. Andersons, Inc. ANN, Inc.* Annaly Capital Management, Inc. - REIT AOL, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Apache Corp. $ Apogee Enterprises, Inc. Apollo Group, Inc. - Class A* Apple, Inc. Archer-Daniels-Midland Co. Ares Capital Corp.1 Arlington Asset Investment Corp. - Class A Arrow Electronics, Inc.* Arthur J. Gallagher & Co. Associated Estates Realty Corp. - REIT AT&T, Inc. Atmos Energy Corp. AvalonBay Communities, Inc. - REIT Avery Dennison Corp.1 Avnet, Inc.* Bank of America Corp. Bank of New York Mellon Corp. Banner Corp. Belo Corp. - Class A Berkshire Hathaway, Inc.* Best Buy Co., Inc.1 BioMarin Pharmaceutical, Inc.* BlackRock, Inc.1 Blount International, Inc.* Boise, Inc. BOK Financial Corp. Bonanza Creek Energy, Inc.* Booz Allen Hamilton Holding Corp. Boston Properties, Inc. - REIT Boston Scientific Corp.*1 Bravo Brio Restaurant Group, Inc.* Bristow Group, Inc. Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.* Brown & Brown, Inc. Brown Shoe Co., Inc.1 CA, Inc.1 California Water Service Group Cambrex Corp.* Capella Education Co.* Capital Senior Living Corp.* Cardinal Health, Inc.1 CareFusion Corp.* Carlisle Cos., Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) CBRE Group, Inc. - Class A* $ Celgene Corp.* Central Garden and Pet Co. - Class A* CF Industries Holdings, Inc. Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp. Chico's FAS, Inc. Chimera Investment Corp. - REIT1 Chiquita Brands International, Inc.* Chubb Corp. Cimarex Energy Co. Cinemark Holdings, Inc. CIRCOR International, Inc. Cisco Systems, Inc. Citigroup, Inc. CME Group, Inc. CNO Financial Group, Inc. Coca-Cola Co.1 Comcast Corp. - Class A1 Comcast Corp. - Special Class A1 Comerica, Inc.1 Community Health Systems, Inc. Computer Programs & Systems, Inc. Computer Sciences Corp.1 Compuware Corp. CONMED Corp. Contango Oil & Gas Co. Cooper Cos., Inc.1 Cooper Tire & Rubber Co CoreLogic, Inc.* Coresite Realty Corp. - REIT Corrections Corp. of America - REIT1 Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Crane Co. Cray, Inc.* Credit Acceptance Corp.* Crocs, Inc.* CSG Systems International, Inc.* CVR Energy, Inc.1 CVS Caremark Corp. Cynosure, Inc. - Class A* Dean Foods Co.*1 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Deere & Co.1 $ Delek U.S. Holdings, Inc. Deluxe Corp. DIRECTV* Discover Financial Services DISH Network Corp. - Class A Dresser-Rand Group, Inc.* DST Systems, Inc. DTE Energy Co. Duke Energy Corp. DXP Enterprises, Inc.* Dycom Industries, Inc.* EarthLink, Inc. Edison International Electronic Arts, Inc.*1 Eli Lilly & Co. EMCOR Group, Inc. Emergent Biosolutions, Inc.* Emerson Electric Co. Encore Capital Group, Inc.* Endo Health Solutions, Inc.* EnerNOC, Inc.* EPAM Systems, Inc.* EPL Oil & Gas, Inc.* Equity Lifestyle Properties, Inc. - REIT Equity Residential - REIT Essex Property Trust, Inc. - REIT Esterline Technologies Corp.* Exelis, Inc. Express, Inc.* Extra Space Storage, Inc. - REIT Exxon Mobil Corp. Fidelity National Information Services, Inc.1 First Commonwealth Financial Corp. First Midwest Bancorp, Inc. First Solar, Inc.* Fiserv, Inc.* FleetCor Technologies, Inc.* Ford Motor Co. Forest Oil Corp.*1 Frontier Communications Corp.1 GameStop Corp. - Class A1 Gannett Co., Inc. Gardner Denver, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) General Electric Co.1 $ General Motors Co.* Gentiva Health Services, Inc.* Genworth Financial, Inc. - Class A* Geo Group, Inc. - REIT Global Cash Access Holdings, Inc.* Goldman Sachs Group, Inc. Google, Inc. - Class A* Greatbatch, Inc.* H.J. Heinz Co. Hanmi Financial Corp.* Hatteras Financial Corp. - REIT Haynes International, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Helmerich & Payne, Inc. Hershey Co. Hess Corp. hhgregg, Inc.* HollyFrontier Corp.1 Home Depot, Inc.1 Honeywell International, Inc. Horace Mann Educators Corp.1 Hormel Foods Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Hovnanian Enterprises, Inc. - Class A*1 Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc.1 Huntsman Corp. IAC/InterActiveCorp ICU Medical, Inc.* Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A* Ingredion, Inc.1 Inland Real Estate Corp. - REIT1 Innospec, Inc. Insight Enterprises, Inc.* Insperity, Inc. Intel Corp. International Business Machines Corp. International Paper Co. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Invacare Corp.1 $ Invesco Mortgage Capital, Inc. - REIT ITT Educational Services, Inc.* Jabil Circuit, Inc. James River Coal Co.*1 Johnson & Johnson Jones Lang LaSalle, Inc. JPMorgan Chase & Co.1 Kelly Services, Inc. - Class A KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT1 KLA-Tencor Corp. Koppers Holdings, Inc. Krispy Kreme Doughnuts, Inc.* Kroger Co. Kulicke & Soffa Industries, Inc.*1 L-3 Communications Holdings, Inc. Lear Corp.1 Lender Processing Services, Inc.1 Leucadia National Corp.1 Life Technologies Corp.*1 LifePoint Hospitals, Inc.* Lincoln Electric Holdings, Inc.1 Lincoln National Corp.1 Loral Space & Communications, Inc. LTC Properties, Inc. - REIT1 M&T Bank Corp.1 Macerich Co. - REIT Macquarie Infrastructure Co. LLC Macy's, Inc.1 Magnachip Semiconductor Corp.* Manpowergroup, Inc.1 Marathon Oil Corp. Marathon Petroleum Corp. Marriott Vacations Worldwide Corp.*1 McKesson Corp. Medifast, Inc.* Medtronic, Inc. Mentor Graphics Corp.1 Merck & Co., Inc.1 Meritor, Inc.* MetLife, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) MFA Financial, Inc. - REIT $ Microsoft Corp. Monsanto Co. Movado Group, Inc. MSCI, Inc.*1 Mueller Industries, Inc.1 Multimedia Games Holding Co., Inc.* Murphy Oil Corp.1 MYR Group, Inc.* Myriad Genetics, Inc.* National Health Investors, Inc. - REIT1 National Retail Properties, Inc. - REIT Nelnet, Inc. - Class A1 Netscout Systems, Inc.* New Mountain Finance Corp.1 New Residential Investment Corp. - REIT New York Times Co. - Class A* Newcastle Investment Corp. - REIT Newfield Exploration Co.* Newmont Mining Corp.1 News Corp. - Class A Northrop Grumman Corp. NV Energy, Inc. Occidental Petroleum Corp.1 Ocwen Financial Corp.* Oil States International, Inc.* Omnicare, Inc.1 Oracle Corp. OraSure Technologies, Inc.*1 Oshkosh Corp.* Owens-Illinois, Inc.* Packaging Corp. of America Patterson-UTI Energy, Inc.1 PDL BioPharma, Inc.1 Peabody Energy Corp. Pennsylvania Real Estate Investment Trust - REIT PepsiCo, Inc.1 PetSmart, Inc. Pfizer, Inc.1 PG&E Corp. PharMerica Corp.* Piedmont Office Realty Trust, Inc. - Class A - REIT1 Pilgrim's Pride Corp.* Pioneer Energy Services Corp.* Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Piper Jaffray Cos.* $ PNC Financial Services Group, Inc. Polycom, Inc.* Portland General Electric Co.1 Post Properties, Inc. - REIT Potlatch Corp. - REIT1 PPG Industries, Inc. Primerica, Inc. Primoris Services Corp.1 Procter & Gamble Co. Prologis, Inc. - REIT1 Prospect Capital Corp.1 Prudential Financial, Inc. Public Storage - REIT1 Quest Diagnostics, Inc.1 Questar Corp. Quicksilver Resources, Inc.*1 Ramco-Gershenson Properties Trust - REIT1 Raymond James Financial, Inc.1 Raytheon Co.1 Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. Retail Opportunity Investments Corp. - REIT1 Rite Aid Corp.*1 Rogers Corp.* Rovi Corp.* Sabra Health Care REIT, Inc. - REIT Sanmina Corp.* Santarus, Inc.* Scholastic Corp. SEACOR Holdings, Inc. Select Comfort Corp.* Select Medical Holdings Corp. Senior Housing Properties Trust - REIT Service Corp. International1 Silgan Holdings, Inc.1 Simon Property Group, Inc. - REIT SLM Corp.1 Smith & Wesson Holding Corp.*1 Smithfield Foods, Inc.*1 Solar Capital Ltd.1 Solera Holdings, Inc. Sonic Corp.* Sonus Networks, Inc.*1 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Sovran Self Storage, Inc. - REIT $ Spansion, Inc. - Class A*1 Spectra Energy Corp. Spirit Aerosystems Holdings, Inc. - Class A* Sprint Nextel Corp.* SPX Corp.1 St. Jude Medical, Inc.1 STAG Industrial, Inc. - REIT Standard Motor Products, Inc. Starwood Property Trust, Inc. - REIT Starz - Class A* State Street Corp.1 STEC, Inc.*1 Steel Dynamics, Inc. Steelcase, Inc. - Class A Stewart Information Services Corp. Stone Energy Corp.* Stryker Corp.1 Summit Hotel Properties, Inc. - REIT SunCoke Energy, Inc.* Symantec Corp.*1 Symetra Financial Corp. Syntel, Inc. Taubman Centers, Inc. - REIT Tech Data Corp.* Techne Corp. Telephone & Data Systems, Inc. Tellabs, Inc.1 Tesoro Corp. TETRA Technologies, Inc.* TIBCO Software, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Timken Co. Travelers Cos., Inc.1 Travelzoo, Inc.*1 TrueBlue, Inc.* Tupperware Brands Corp. Tutor Perini Corp.* Tyson Foods, Inc. - Class A1 UGI Corp.1 UniFirst Corp. Unisys Corp.* United Online, Inc. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) United Therapeutics Corp.* $ UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B1 Unum Group USANA Health Sciences, Inc.* Vaalco Energy, Inc.* Valero Energy Corp.1 Valmont Industries, Inc. Ventas, Inc. - REIT1 Verizon Communications, Inc. Viacom, Inc. - Class B Viad Corp.1 ViewPoint Financial Group, Inc. Virtus Investment Partners, Inc.* Visa, Inc. - Class A Vonage Holdings Corp.*1 Vornado Realty Trust - REIT Wal-Mart Stores, Inc.1 Walgreen Co. Walt Disney Co. Waste Management, Inc.1 Webster Financial Corp. Wells Fargo & Co. Western Digital Corp.1 Western Refining, Inc. Westlake Chemical Corp. Weyerhaeuser Co. - REIT WhiteWave Foods Co. - Class A*1 WhiteWave Foods Co. - Class B*1 Worthington Industries, Inc. Xerox Corp.1 Yahoo!, Inc.* 71,567,585 TOTAL COMMON STOCK (Cost $148,856,817) Number of Contracts Value OPTIONS – 0.6% CALL OPTIONS – 0.0% S&P 500 Index 82 Exercise Price: $1,725, Expiration Date: June 3, 2013 — 81 Exercise Price: $1,760, Expiration Date: June 22, 2013 S&P 500 Index - FLEX Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Contracts Value OPTIONS (Continued) CALL OPTIONS (Continued) 82 Exercise Price: $1,738, Expiration Date: June 5, 2013 $ — 81 Exercise Price: $1,750, Expiration Date: June 10, 2013 5 81 Exercise Price: $1,770, Expiration Date: June 12, 2013 4 80 Exercise Price: $1,785, Expiration Date: June 17, 2013 63 79 Exercise Price: $1,795, Expiration Date: June 19, 2013 32 80 Exercise Price: $1,777, Expiration Date: June 24, 2013 81 Exercise Price: $1,765, Expiration Date: June 26, 2013 S&P 500 Index - Quarterly 80 Exercise Price: $1,770, Expiration Date: June 28, 2013 S&P 500 Index - Weekly 81 Exercise Price: $1,730, Expiration Date: June 7, 2013 80 Exercise Price: $1,770, Expiration Date: June 14, 2013 9,182 PUT OPTIONS – 0.6% iShares MSCI EAFE Index Fund Exercise Price: $54, Expiration Date: June 22, 2013 Exercise Price: $53, Expiration Date: July 20, 2013 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $59, Expiration Date: June 7, 2013 Exercise Price: $57, Expiration Date: June 14, 2013 Exercise Price: $53, Expiration Date: June 28, 2013 Exercise Price: $55, Expiration Date: July 3, 2013 Exercise Price: $55, Expiration Date: July 10, 2013 Exercise Price: $52, Expiration Date: July 25, 2013 iShares MSCI Emerging Markets Index Exercise Price: $40, Expiration Date: June 7, 2013 Exercise Price: $39, Expiration Date: June 14, 2013 Exercise Price: $37, Expiration Date: June 22, 2013 Exercise Price: $37, Expiration Date: July 20, 2013 iShares MSCI Emerging Markets Index - FLEX Exercise Price: $37, Expiration Date: June 28, 2013 Exercise Price: $38, Expiration Date: July 3, 2013 Exercise Price: $37, Expiration Date: July 10, 2013 Exercise Price: $36, Expiration Date: July 25, 2013 iShares Russell 2000 Index Fund Exercise Price: $87, Expiration Date: June 7, 2013 Exercise Price: $89, Expiration Date: June 14, 2013 Exercise Price: $81, Expiration Date: June 22, 2013 Exercise Price: $81, Expiration Date: June 28, 2013 Exercise Price: $85, Expiration Date: July 20, 2013 iShares Russell 2000 Index Fund - FLEX Exercise Price: $84, Expiration Date: July 3, 2013 Exercise Price: $85, Expiration Date: July 10, 2013 Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Contracts Value OPTIONS (Continued) PUT OPTIONS (Continued) Exercise Price: $85, Expiration Date: July 25, 2013 $ S&P 500 Index 82 Exercise Price: $1,465, Expiration Date: June 3, 2013 — 54 Exercise Price: $1,425, Expiration Date: June 22, 2013 81 Exercise Price: $1,490, Expiration Date: June 22, 2013 Exercise Price: $1,480, Expiration Date: July 20, 2013 S&P 500 Index - FLEX 82 Exercise Price: $1,485, Expiration Date: June 5, 2013 46 81 Exercise Price: $1,490, Expiration Date: June 10, 2013 81 Exercise Price: $1,500, Expiration Date: June 12, 2013 80 Exercise Price: $1,520, Expiration Date: June 17, 2013 79 Exercise Price: $1,525, Expiration Date: June 19, 2013 81 Exercise Price: $1,480, Expiration Date: June 26, 2013 50 Exercise Price: $1,450, Expiration Date: July 3, 2013 67 Exercise Price: $1,490, Expiration Date: July 10, 2013 76 Exercise Price: $1,475, Expiration Date: July 25, 2013 S&P 500 Index - Quarterly 37 Exercise Price: $1,425, Expiration Date: June 28, 2013 80 Exercise Price: $1,500, Expiration Date: June 28, 2013 S&P 500 Index - Quarterly - FLEX 80 Exercise Price: $1,517, Expiration Date: June 24, 2013 S&P 500 Index - Weekly 50 Exercise Price: $1,525, Expiration Date: June 7, 2013 81 Exercise Price: $1,460, Expiration Date: June 7, 2013 80 Exercise Price: $1,510, Expiration Date: June 14, 2013 69 Exercise Price: $1,540, Expiration Date: June 14, 2013 939,075 TOTAL OPTION (Cost $959,892) Number of Shares Value PREFERRED STOCK – 0.4% BRAZIL – 0.1% Braskem S.A. - Class A* Eletropaulo Metropolitana S.A. 198,786 GERMANY – 0.3% Fuchs Petrolub A.G. Henkel A.G. & Co. KGaA 89 Jungheinrich A.G. Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCK (Continued) GERMANY (Continued) Porsche Automobil Holding SE $ 506,677 TOTAL PREFERRED STOCK (Cost $698,459) RIGHTS – 0.0% 40 Hopewell Holdings Ltd.* — TOTAL RIGHTS (Cost $—) — SHORT-TERM INVESTMENTS – 8.3% JPMorgan Prime Money Market Fund - Agency Shares, 0.01%1 2 TOTAL SHORT-TERM INVESTMENTS (Cost $14,014,958) TOTAL INVESTMENTS – 99.5% (Cost $164,530,126) Other assets less liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ Number of Contracts Value SHORT SECURITIES – (0.9)% OPTIONS – (0.9)% CALL OPTIONS – (0.5)% iShares MSCI EAFE Index Fund ) Exercise Price: $65, Expiration Date: July 20, 2013 ) ) Exercise Price: $65, Expiration Date: August 17, 2013 ) iShares MSCI Emerging Markets Index ) Exercise Price: $44, Expiration Date: June 22, 2013 ) ) Exercise Price: $45, Expiration Date: July 20, 2013 ) ) Exercise Price: $45, Expiration Date: August 17, 2013 ) iShares Russell 2000 Index Fund ) Exercise Price: $99, Expiration Date: June 28, 2013 ) ) Exercise Price: $103, Expiration Date: June 28, 2013 ) ) Exercise Price: $100, Expiration Date: June 28, 2013 ) ) Exercise Price: $100, Expiration Date: July 20, 2013 ) ) Exercise Price: $101, Expiration Date: July 20, 2013 ) ) Exercise Price: $102, Expiration Date: July 20, 2013 ) ) Exercise Price: $103, Expiration Date: July 20, 2013 ) S&P 500 Index ) Exercise Price: $1,645, Expiration Date: June 3, 2013 ) ) Exercise Price: $1,680, Expiration Date: June 22, 2013 ) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) OPTIONS (Continued) CALL OPTIONS (Continued) ) Exercise Price: $1,650, Expiration Date: July 20, 2013 $ ) ) Exercise Price: $1,670, Expiration Date: July 20, 2013 ) ) Exercise Price: $1,705, Expiration Date: July 20, 2013 ) ) Exercise Price: $1,715, Expiration Date: July 20, 2013 ) ) Exercise Price: $1,710, Expiration Date: August 17, 2013 ) ) Exercise Price: $1,720, Expiration Date: August 17, 2013 ) S&P 500 Index - FLEX ) Exercise Price: $1,658, Expiration Date: June 5, 2013 ) ) Exercise Price: $1,670, Expiration Date: June 10, 2013 ) ) Exercise Price: $1,690, Expiration Date: June 12, 2013 ) ) Exercise Price: $1,705, Expiration Date: June 17, 2013 ) ) Exercise Price: $1,715, Expiration Date: June 19, 2013 ) ) Exercise Price: $1,697, Expiration Date: June 24, 2013 ) ) Exercise Price: $1,685, Expiration Date: June 26, 2013 ) S&P 500 Index - Quarterly ) Exercise Price: $1,660, Expiration Date: June 28, 2013 ) ) Exercise Price: $1,685, Expiration Date: June 28, 2013 ) ) Exercise Price: $1,690, Expiration Date: June 28, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,650, Expiration Date: June 7, 2013 ) ) Exercise Price: $1,690, Expiration Date: June 14, 2013 ) ) PUT OPTIONS – (0.4)% S&P 500 Index ) Exercise Price: $1,545, Expiration Date: June 3, 2013 (8 ) ) Exercise Price: $1,570, Expiration Date: June 22, 2013 ) S&P 500 Index - FLEX ) Exercise Price: $1,565, Expiration Date: June 5, 2013 ) ) Exercise Price: $1,570, Expiration Date: June 10, 2013 ) ) Exercise Price: $1,580, Expiration Date: June 12, 2013 ) ) Exercise Price: $1,600, Expiration Date: June 17, 2013 ) ) Exercise Price: $1,605, Expiration Date: June 19, 2013 ) ) Exercise Price: $1,597, Expiration Date: June 24, 2013 ) ) Exercise Price: $1,560, Expiration Date: June 26, 2013 ) S&P 500 Index - Quarterly ) Exercise Price: $1,580, Expiration Date: June 28, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,540, Expiration Date: June 7, 2013 ) Aspiriant Risk-Managed Global Equity Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) OPTIONS (Continued) PUT OPTIONS (Continued) ) Exercise Price: $1,590, Expiration Date: June 14, 2013 $ ) ) TOTAL OPTION (Proceeds $1,972,762) ) TOTAL SHORT SECURITIES (Proceeds $1,972,762) $ ) * Non-income producing security. 1 All or a portion of this security is held as collateral for securities sold short and futures contracts.At period end, the aggregate market value of those securities was $34,342,245. 2 The rate is the annualized seven-day yield at period end. ADR – American Depository Receipt GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust See accompanying Notes to Schedule of Investments. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments May 31, 2013 (Unaudited) 1. Organization Aspiriant Risk-Managed Global Equity Fund (the “Fund”) is a series of Aspiriant Global Equity Trust (the “Trust”) organized on November22, 2011, as a statutory trust under the laws of the State of Delaware. The Fund is registered under the Investment Company Act of 1940 (the “1940 Act”) as a diversified, open-end management investment company. The investment objective of the Fund is to achieve long-term capital appreciation while considering federal tax implications of investment decisions. Under normal circumstances, the Fund seeks to achieve its investment goal by investing at least 80% of its net assets in the equity securities in companies of any market capitalization. The Fund will hold a broad and diverse group of equity securities of companies in countries with developed and emerging markets. The Fund also will invest in securities that provide exposure to equity securities. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). (a) Valuations of Investments Securities are valued at market value as of the close of trading (generally 4:00 p.m. Eastern time) on each business day when the New York Stock Exchange (“NYSE”) is open. Securities, other than stock options, listed on the NYSE or other exchanges are valued on the basis of the last reported sale price on the exchange on which they are primarily traded. However, if the last sale price on the NYSE is different from the last sale price on any other exchange, the NYSE price will be used. If there are no sales on that day, then the securities are valued at the bid price on the NYSE or other primary exchange for that day. Securities traded in the over-the-counter (“OTC”) market are valued on the basis of the last sales price as reported by NASDAQ®. If there are no sales on that day, then the securities are valued at the mean between the closing bid and asked prices as reported by NASDAQ®. Stock options and stock index options traded on national securities exchanges or on NASDAQ® are valued at the mean between the latest bid and asked prices for such options. Securities for which market quotations are not readily available and other assets are valued at fair value as determined pursuant to procedures adopted in good faith by the Board of Trustees (the “Board”). Debt securities that mature in less than 60 days are valued at amortized cost (unless the Board determines that this method does not represent fair value), if their original maturity was 60 days or less or by amortizing the value as of the 61st day before maturity, if their original term to maturity exceeded 60 days. The values of securities held by the Fund are determined as of the time at which trading in such securities is completed each day. That time, in the case of foreign securities, generally occurs at various times before the close of the NYSE. Trading in securities listed on foreign securities exchanges will be valued at the last sale or, if no sales are reported, at the bid price as of the close of the exchange, subject to possible adjustment. Foreign currency exchange rates are also generally determined before the close of the NYSE. On occasion, the values of such securities and exchange rates may be affected by events occurring between the time as of which determinations of such values or exchange rates are made and the close of the NYSE. When such events materially affect the value of securities held by the Fund or its liabilities, such securities and liabilities will be valued at fair value in accordance with procedures adopted Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2013 (Unaudited) in good faith by the Board. The values of any assets and liabilities initially expressed in foreign currencies will be converted to U.S. dollars based on exchange rates supplied by a quotation service. The Board oversees the Trust’s Valuation Committee, whose actions are reported to the Board at least quarterly and more frequently, if appropriate. (b) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (c) Short Sales A short sale typically involves the sale of a security that is borrowed from a broker or other institution to complete the sale. Short sales expose the seller to the risk that it will be required to acquire securities to replace the borrowed securities (also known as “covering” the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss. When making a short sale, the Fund must segregate liquid assets equal to (or otherwise cover) its obligations under the short sale. The seller of a short position generally realizes a profit on the transaction if the price it receives on the short sale exceeds the cost of closing out the position by purchasing securities in the market, but generally realizes a loss if the cost of closing out the short position exceeds the proceeds of the short sale. (d) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2013 (Unaudited) The Fund had the following futures contracts open at May 31, 2013: Number of Contracts Long (Short) Description Expiration Date Unrealized Appreciation (Depreciation) 4 SPI 200 June 2013 $ ) 3 S&P/TSX 60 Index June 2013 58 Euro STOXX 50 Index June 2013 1 Hang Seng Index June 2013 ) 10 TOPIX Index June 2013 ) 1 MSCI SING Index ETS June 2013 ) MSCI Emerging Markets Mini Index June 2013 ) 41 E-Mini S&P 500 Index June 2013 ) $ ) 3. Fair Value Measurements and Disclosures Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those investments.These inputs are summarized into three broad levels as described below: · Level 1 – unadjusted quoted prices in active markets for identical assets and liabilities; · Level 2 – other significant observable inputs (including quoted prices for similarinvestments, interest rates, benchmark yields, bids, offers, transactions, spreads, cash collateral received as part of the securities lending program, and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Aspiriant Risk-Managed Global Equity Fund Notes to the Schedule of Investments - Continued May 31, 2013 (Unaudited) The following is a summary of the inputs used, as of May 31, 2013, in valuing the Funds’ assets: Assets Level 1 Level 2 Level 3 Total Common Stock Australia $
